Exhibit 10.5

 



Subordination Agreement

 

June 27, 2012

 

To: Hillair Capital Investments LP

 

 

Ladies and Gentlemen:

 

The undersigned lender (the “Creditor”) is a creditor of Genius Brands
International, Inc. (the “Company”, and the Company and all of the direct and
indirect subsidiaries of the Company presently existing or hereafter formed or
acquired, each, a “Borrower” and collectively referred to herein as “Borrowers”)
and desires that the Purchasers (each, a “Senior Lender”) extend and continue to
extend such financial accommodations to the Borrowers as Borrowers may request
and as the Senior Lenders may deem proper, including indebtedness of up to
$1,000,000 pursuant to 16% senior secured convertible debentures to be issued
pursuant to that certain securities purchase agreement dated June 27, 2012 among
the Company and the Senior Lenders (the “Purchase Agreement”). Defined terms not
otherwise defined herein shall have the meanings set forth in the Purchase
Agreement. For the purpose of inducing the Senior Lenders to consummating the
transactions under the Purchase Agreement, and to continue or renew such
financial accommodations, and in consideration thereof, Creditor agrees as
follows:

 

1. Any and all claims of the Creditor against any Borrower, now or hereafter
existing, are, and shall be at all times, subject and subordinate to any and all
claims, now or hereafter existing which the Senior Lenders may have against any
Borrower (including any claim by the Senior Lenders for interest accruing after
any assignment for the benefit of the Creditor by any Borrower or the
institution by or against any Borrower of any proceedings under the Bankruptcy
Code, or any claim by the Senior Lenders for any such interest which would have
accrued in the absence of such assignment or the institution of such
proceedings).

 

2. Except as set forth in this Section, the Creditor agrees not to commence or
threaten to commence any action or proceeding, sue upon, or to collect, or to
receive payment of the principal or interest of any claim or claims now or
hereafter existing which such Creditor may hold against any Borrower, and not to
sell, assign, transfer, pledge, hypothecate, or encumber such claim or claims
except subject expressly to this agreement, and not to enforce or apply any
security now or hereafter existing therefor, nor to file or join in any petition
to commence any proceeding under the Bankruptcy Code, nor to take any lien or
security on any of Borrower's property, real or personal, until 91 days
following the date all claims of Senior Lenders against any Borrower have been
indefeasibly satisfied in full. Notwithstanding the preceding sentence, the
Creditor shall be entitled to receive a “Permitted Payment” (as defined in the
Debentures) from the Borrower while the Senior Lenders’ claims are outstanding



1

 

 

 

3. In case of any assignment for the benefit of the Creditor by any Borrower or
in case any proceedings under the Bankruptcy Code are instituted by or against
any Borrower, or in case of the appointment of any receiver for any Borrower's
business or assets, or in case of any dissolution or winding up of the affairs
of any Borrower, each Borrower and any assignee, trustee in Bankruptcy,
receiver, debtor in possession or other person or persons in charge are hereby
directed to pay to the Senior Lenders the full amount of the Senior Lenders
claims against any Borrower (including interest to the date of payment) before
making any payment of principal or interest to the Creditor.

 

4. In the event that any payment or any cash or noncash distribution is made to
the Creditor in violation of the terms of this Agreement, the Creditor shall
receive same in trust for the benefit of each Senior Lender together with such
endorsements or documents as may be necessary to effectively negotiate or
transfer same to the Senior Lenders.

 

5. Until all such claims of each Senior Lender against the Borrowers, now or
hereafter existing, shall be paid in full, no gift or loan shall be made by any
Borrower to the Creditor.

 

6. For violation of this Agreement, the Creditor shall be liable for all loss
and damage sustained by reason of such breach, and upon any such violation the
Senior Lenders may, at its option, accelerate the maturity of any of its
existing or future claims against any Borrower.

 

7. This Agreement shall be binding upon the heirs, successors and assigns of the
Creditor, the Borrowers and the Senior Lenders. This Agreement and any existing
or future claim of the Senior Lenders against a Borrower may be assigned by the
Senior Lenders, in whole or in part, without notice to the Creditor or such
Borrower.

 

8. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

 

9. All questions concerning the construction, validity, enforcement and
interpretation of this agreement shall be determined in accordance with the
provisions of the Purchase Agreement.

 

10. This agreement may be executed in counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.

 

11. This agreement constitutes the entire agreement among the parties with
respect to the matters covered hereby and thereby and supersede all previous
written, oral or implied understandings among them with respect to such matters.

 

12. The invalidity of any portion hereof shall not affect the validity, force or
effect of the remaining portions hereof. If it is ever held that any restriction
hereunder is too broad to permit enforcement of such restriction to its fullest
extent, such restriction shall be enforced to the maximum extent permitted by
law.

 



2

 

 

 

13. Each of the parties hereto acknowledges that this agreement has been
prepared jointly by the parties hereto, and shall not be strictly construed
against either party.

 



3

 

 

 

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subordination Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

 



      _____________________________       Name of Creditor               By:
_____________________               Name and Title:_________________________    
          Address for Notice: _________               _________________________



  

 



4

 

 



Acceptance of Subordination Agreement by Borrower

 

 

The undersigned being the Borrower named in the foregoing Subordination
Agreement, hereby accepts and consents thereto and agrees to be bound by all the
provisions thereof and to recognize all priorities and other rights granted
thereby to the Senior Lenders, their respective successors and assigns, and to
perform in accordance therewith.

 

 

Dated: June 27, 2012

 




 

  Genius Brands International, Inc.       By:          Name:   Title:  

 

 

 

 



5

